Hon. Preston Smith          Opinion No. M-23
Lieutenant Governor
State of Texas              Re:   Whether chiropractic services
Austin, Texas                     afe Included in the provisions
                                  of Section 2 of Senate Bill 2,
                                  Acta 60th Leglelature. (Med-
Dear Governor Smith:              lcal Aaalstance Act of 1967.)
          You have requested the opinion of this office as
to whether ~chlropractlc'eervlceeare Included In the pro-
visions of Section 2 of Senate Bill 2, Acta of the 60th
Legislature, the proposed Medical Assistance Act of 1967.
          Section 2~of Senate Bill 2, the proposed Medical
Assistance.Act of 1967, provides, In part, that:
          !'It .itithe.lntent of the Leglalature to make
    statutory ~provlrrlon  which will enable the State
    of Texas to provide Medical Assistance on behalf
    of needy lndivlduale of this State and to enable
    the State to obtain all benefits provided by the
    Federal Social Security Act as it now reads or as
    It may hereafter be amended, or by any other Federal
    Act now In effect or which may hereafter b;eenacted
    wlthln'the~llmlts of fundeavallable for such
    puz@se~si...:Wherever  used:in this Act the term 'MedIcal
    Aaslstance.~..~shall~lnclude~~all~ofthe health care,
    aervices;:aasistance and:beneflts,authorlzed or
    provided -for.,lnsuch Federal.I.e~lslatlon." (Emphasis
    added .)

          The proposed Medical Aselstance.Act of 1967,
Senate Bill 2, Is enabling legislation to authorize the
State of Texasi acting through the State'Department of Public
Welfare, to 'receive grants, pursuant to Title XIX of the
Social Security Act, enacted by the Social Security Amendments
of 1065 (Public Law 83-97) for medical assistance programs.
          Section 1902 of the Social Security Act (42 U.S.C.A.
R 1396a) provides, In part, that:

                       - 96 -
Hon. Preston Sm$th, page 2, (M-23)


     “(a) A State plan for medical assistance must. . . ,
          “(1) provide that. . . .
          I,
           . . . .

          ” (10)    provide for making medical assistance
                    available to all lndlvlduals receiving
                    aid or assistance under State plans
                    approved under titles I, IV, X, XIV,
                    and XVI; and. . . .
                    fyi)   . . .provide that the medical
                           assistance made available to
                           Individuals ,receivlng aid or
                           assistance under any such State
                           plan. . . :

                           “(I>




          “(13)     provide for Inclusion of some Institutional
                    and some non-institutional care and services,
                    and effective July 1, 1967 provide (A) for
                    ~nClUslOn of at least the care and services
                    listed In clauses 1 throu      5 of Section
                    1905(a..
                          L    . .   (Ghasis   $dAd!)
          Section 1905 of the Social Security Act (42 U.S.C.A.
8 139sd) provides, In part, that:
          “(a)     The term ‘medical assistance’ means payment
                   ‘.ofpart or all of the cost of the following
                    care and services. . . .
          I,
           . . . .



                            - 97 -
Hon. Preston Smith, page 3,                ~(M-23)



          "(1)      Inpatient hospital services (other than
                    services In an Institution for tuberculosis
                    or mental diseases);

          “(2)      outpatient hospital services;

          “(3)      other laboratory and x-ray services;

          “(4)      skilled nursing home services (other
                   -than services in an Institution for
                    tUberCUlO8is or mental diseases) for
                    Individuals 21 years of age.or older:

          “(5)     4 hyslclans' services, whether furnished
                     n- the office, the patlentls home, a
                   hospital, dr a^'skillednurslnu home, or
                   elsewhere;
          “(6)     .medlcal care',or any other type of remedial
                    care recognized under State law, furnished
                   by licensed practitioners within the scope
                    of their practice.as defined by State law;
          ,“(7).    . . ..   .”       (Emphas1s.added.j
          The Handbook of Public Assistance Administration,
Supplement D, Medical Assistance Programs, prepared~by the
U. S. Department of Health, Education, and Welfare, sets
forth,.at page 3 of Section D-5141, certain definitions
applicable to-Section 1905(a)(5) and,Section 1505(a) (6) of
the Social Security Act. In connect%% with the physicians'
services provided for In Section 1905(a).(5), the following
definition is aet:forth:
         "The..term.
                   ~physlclans'~servlceet Is defined as
    those servlces.provlded, wlthln theascope of practice
    of his profession as defined by State law, by or
    under the personal.supervlslon of an,lndlvldual licensed
    under State la$ to.practlce'medicine or osteopathy."
    (Emphasis adaed.)
In connection with the medical care or other type remedial
care provided for In Section 1905(a) (6), the following
definition Is set forth:



                                  -   98   -
Hon. Preston Smith, page.4, (M-23).


          “This term Is defihed as any services other
     than physicians’ services, provided ulthi th
     scope of practice as deffned by State law” b
     an Individual licensed as a practitioner un
                                              ’ k er
     State law. ‘I (Emphasis added. )
          Pursuant to the foregoing provisions of Title XIX
of the Social Security Act (Public La* 89-97), and the
applicable definitions found In the Bandbook of Public
Assistance Administration, a State desiring to avail it-
self of the medical assistance program benefits provided
for in Title XIX of the Social Security Act must, in its
plan, provide the medical assistance services set forth
In Section 1905(a)(l) through (5).  The remainder of the
medical assistance services set forth in Section 1905(a)(6)
through (15) are merely services which the State plan may
provide If it so desires, unless they are presently being
provided by the State under an existing medical a$ElEtance
program, in which event such medical assistance services
must be continued.
          Pursuant to the provisions of Article 695j, Vernon’s
Civil Statutes, the State of Texas presently has in operation
a program providing for certain medical benefits to recipients
of uublic asEiEtance. Section 1 of Article 6953 provides In
part that:

          “(a)         The term ‘Medical Assistance’ means
                       monetary assistance paid to a vendor
                       of medical service8 and/or vendor of
                       hospital services or a vendor of nursing
                       car& rendered on behalf of a recipient
                       of public assistance. (Medical Assistance ’
                       shall be in addition to and separate from
                       the grants of public assistance payable
                       directly to the recipients.

          “0’)             !Cheterm .‘vendorof         medical services’
                           means any person as         defined under Sub-
                           section (i) f thl           S tl        iding
                           medical services tz         ae~ec&%?of
                           public assistance.
          I,
               .   .   *    .

                           “(I)    The term tphyslcianl means a person
                                   licensed by the Texas State Board
                                   of Medical Examiners.
          11
            .      .   . .‘I      (~hasls          added.)

                                      -   99   -
Hon. Preston Smith, page 5,   (M-23)


          Section 4 of Senate Bill 2, the proposed Medical
Assistance Act of 1967, provides, In part, that:
          "The State Department Is hereby authorized
     and empowered to determine the scope of the services
     to be covered. . . .
          "Medical AESiStanCe  provided for these groups
     Shall be not less In scope, duration, or amount than
     Is currently ~furnlshed such croups, and In addition,
     shall Include at least the m&lmkn~servlces required
     under Federal Laws and rules and regulatlone. . . .
          "The State Department Is authorlzed and empowered,
     at such times as the State Department may determine
     feasible and.wlthln the limits of appropriated funds,
     to extend the scope, duration, and amount of Medical
     Assistance on behalf of these groups of public asslst-
     ante recipients and related groups as are mandatory
     so as to Include, In whole or In part, the optional
     medical services authorized under Federal Laws and
     rules and regulations. . . .'I (Emphasis added.)
          Senate.Blll 2, the proposed Medical Assistance Act
of 1967, authorizes ~the State :Department.of Publlc Welfare
to engage In a medlcal assistance program whereby the State
of Texas will be able to receive Federal matching funds
pursuant to Title XIX of.the.Social Security Act. The
scope of medical services to be made available to public
assistance recipients is left to .the discretion of the
State Department of Public Welfare wlthin the limits of
available fLUIdS. However, to qualify for Federal matching
funds pursuant to Title XIX of .the Social Security Act, the
State Department of Public Welfare must lncl.ude.lnits
medical assistance program the services set forth In Section
1505(a)(l) through (5) of:the Social Security Act.    Such
being the case the "phyElClaXIS'services" provided for In
Section 1905(a)(5) of the Social Security Act must be made
available to public assistance recipients, However, such
"phySiClanE services" must be supplied by individuals
licensed In Texas to practice medicine or osteopathy.
          Consequently, we are of the opinion that In
view of the fact a chiropractor offering chiropractic
service Is not licensed.to practice medlclne or osteopathy
in the State of Texas pursuant to the provisions of Articles
44o5-4512, Vernon's Civil Statutes, but Is licensed to

                       - 100 -
Hon. Preston Smith, page 6, (M-23)


 ractlce chiropractic pursuant to the provisions of Article
fi 512b, Vernon's Clvll Statutes, such chiropractic services
are not Included within the terms of "physicians' services"
set forth In Section 1905(a)(5) of the Social Security Act.
Also, as chiropractic services are presently not available
to public assistance recipients by virtue  of Article 6$5j,
it Is not mandatory that Such services be made available
under the provisions of the propOSed Medical Assistance Act
of 1957, Senate Bill 2, to comply with the requirements of
Title XIX of the Social Security Act; However, In this
connection, should the State Department of PublIcWelfare
elect to extend the medical~beneflts .avallablepursuant to
thm.Medlcal Assistance Act of 1967 to those services re-
ferred to In Section 1905(a)(6) of ,the Social Security Act,
then, In such event, chiropractic services could be made
available to public assistance recipients.


                    SUMMARY
                    --w-m--


         To comply with the provisions of Title
    XIX of the Social Security Act, whereby
    Federal matching funds can be obtained,
    Senate Bill 2, the proposed Nedlcal AESiEt-
    ante Act of 1967, must make available the
    medical assistance benefits set forth in
    Section 1905(a)(l) through (5) of the
    Social Security Act (42 U.S.C.A. ",l;z5d)
    to public assistance recipients.
    benefits do not include, however, chlro-
    practic services.
         The State Department of Public Welfare
    is given the authority under Senate Bill
    2, the Medical Assistance Act of 1967, to
    extend at its discretion, the scope of
    benefits available to reCiplent.6of public
    assistance to Include those services set
    forth in Section 1905 (a)(s) through (15
    of the Social Security Act (42 U.S.C.A.
    13osd). Should the State Department of
    Public Welfare elect to extend medical

                        - 101 -
Hon. Preston Smith, page 7,   (M-23)



    assistance benefits tc those services
    referred to In Section l$C5(a)(j) of the
    Social Security Act, then, In such event,
    chiropractic services could be made avall-
    able to public assistance recipients.




-Preparea-byPat Bailey
Assistant Attorney General
PB:Eck:dh
APPROVED:
OPINION COMMITTEE
Haxthorne Phillips, Chairman
W. V. Ceppert, Co-Chalrman
John Reeves
W. 0. Shultz
John Grace
Ro&er Tyler
STAFF LEGAL ASSISTANT
A. J. CDRUBBI, JR.




                        -   102   -